Citation Nr: 0306262	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  95-42 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for hepatitis, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from December 1942 to 
June 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Wichita, 
Kansas, Regional Office of the Department of Veterans Affairs 
(VA).  The veteran subsequently relocated and his file is now 
under the jurisdiction of the VA Regional Office in St. 
Louis, Missouri (hereinafter RO).  The Board previously 
remanded the appeal to the RO in June 1997 and July 2000 for 
additional evidentiary development and adjudication.  The 
veteran testified at a hearing at the RO in September 1999 in 
connection with his appeal.  The case has been returned to 
the Board for further review on appeal.  

While the case was in remand status following the July 2000 
remand, the RO raised the disability rating for hepatitis 
from 30 percent to 60 percent from February 24, 1995, the 
date of receipt of the veteran's claim for increase.  Despite 
the award of a partial increase in the rating for hepatitis, 
the issue of entitlement to an increased rating remains 
before the Board in light of the decision of the United 
States Court of Appeals for Veterans Claims (Court) in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), that a rating decision 
issued after a notice of disagreement which grants less than 
the maximum rating available does not "abrogate the pending 
appeal."  

When the Board previously remanded the case, the appeal 
included the additional issue of entitlement to service 
connection for a lower gastrointestinal disorder.  That issue 
was denied by the Board in July 2000 and will not be 
addressed further.  


REMAND

Following a review of the veteran's claims file, the Board 
finds that, for the reasons that follow, this case is not yet 
ready for appellate disposition.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, only days 
after the Board's remand, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), which eliminated the 
well-grounded claim requirement, expanded the duty of VA to 
notify the claimant and representative, and enhanced VA's 
duty to assist an claimant in developing the information and 
evidence necessary to substantiate a claim.  

In August 2001 VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which is effective August 29, 2001.  Except for the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

This matter arises from an appeal filed by the veteran from 
the denial of an increased rating for hepatitis, now rated as 
60 percent disabling.  The June 1995 rating decision that the 
veteran originally appealed took place before the VCAA while 
the October 2002 rating decision that assigned the 60 percent 
rating occurred after the effective date of the new law.  
However, the record shows that while the case was in remand 
status at the RO, the RO did not reference or discuss the 
VCAA in any way in developing and readjudicating the 
veteran's claim.  In particular, the RO has not provided 
notice to the veteran and his representative of the 
requirements of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own or by adopting 
a copy of the recommended VCAA notice letters provided by the 
Veterans Benefits Administration.  Nor has the RO addressed 
the extent to which the VCAA was satisfied.  See Quartuccio 
v. Principi, 16 Vet. App 83 (2002); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).  

In addition, the VA examination performed in July 2002 does 
not fully comply with the specifications set forth in the 
Board's July 200 remand.  The report does not explain all 
abnormal findings or contain an opinion as to the extent of 
liver damage -- i.e., whether the damage is minimal, moderate 
or marked.  The Board also believes that a discussion of each 
of the specific findings required for a 100 percent rating 
under both the old and the new version of the applicable 
rating schedule provisions, specifically Diagnostic Code 
7345, should be included.  

While the report included no response to the Board's question 
as to whether a distinction could be made between symptoms of 
hepatitis and nonservice-connected sclerosing cholangitis, it 
appears that the RO took the veteran's symptoms at face value 
and assigned the increased rating without trying to 
differentiate between the two disorders.  Consequently, the 
Board see no reason to inquire into the matter further.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (where the 
manifestations of a service-connected disability cannot be 
separated from the manifestations of a nonservice-connected 
disability, all manifestations must be attributed to the 
service-connected condition); Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991) (a grant of increased rating for a 
service-connected disability on the basis of symptoms of non-
service connected disability constituted a grant of service 
connection for the formerly non-service connected disability 
as a matter of law).  

The obligation of the RO to implement requests by the 
Board was discussed in a decision of the United States 
Court of Veterans Appeals (Court) in the case of Stegall 
v. West, 11 Vet. App. 268 (1998).  The ruling in Stegall 
requires that the appeal be remanded to the RO for 
completion of the examination previously specified by 
the Board.  The Court's decision in Stegall does not 
give the Board any discretion to consider whether 
failure to obtain the requested information would not 
prejudice the veteran or constitute harmless error.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should undertake all 
notification and development actions 
required by the VCAA.  

2.  The veteran should be given an 
opportunity to update the information he 
has provided concerning receipt of 
treatment for hepatitis from both VA and 
private medical providers.  The RO should 
obtain all available records from any 
medical providers he identifies.  
Duplicate copies of evidence already of 
record should not be added to the file.  

3.  After completion of the foregoing, 
and irrespective of whether a response 
was received from the veteran to the 
request for further information regarding 
treatment received for hepatitis, the 
veteran should be scheduled for an 
examination by an appropriately qualified 
physician for the purpose of ascertaining 
the nature and severity of all 
manifestations of hepatitis.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination and that 
the examiner acknowledge in the report 
that such review was conducted.  

On the basis of current findings, a 
thorough review of the file, and any 
additional history obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
statement of the basis for the 
conclusions reached:  

(a)  Please itemize all current 
manifestations of hepatitis and 
indicate their severity by 
including information such as 
the frequency and severity of 
each symptom.  

(b)  The examiner should 
indicate whether the veteran 
has near constant debilitation 
as a result of the following 
symptoms, each of which should 
be discussed individually and 
in detail:  

1.  Fatigue.  

2.  Malaise.  

3.  Nausea.  

4.  Vomiting.  

5.  Anorexia.  

6.  Arthralgia.  

7.  Right upper 
quadrant pain.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable period of time in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
obtain additional development and adjudication.  The Board 
does not intimate any opinion as to the merits of the case or 
the disposition ultimately warranted in the veteran's appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




